
	
		II
		110th CONGRESS
		1st Session
		S. 945
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Mr. Durbin (for himself
			 and Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure that college textbooks and supplemental
		  materials are available and affordable.
	
	
		1.Short titleThis Act may be cited as the
			 College Textbook Affordability Act of
			 2007.
		2.Purpose and
			 intentThe purpose of this Act
			 is to ensure that every student in higher education is offered better and more
			 timely access to affordable course materials by educating and informing
			 faculty, students, administrators, institutions of higher education,
			 bookstores, and publishers on all aspects of the selection, purchase, sale, and
			 use of the course materials. It is the intent of this Act to have all involved
			 parties work together to identify ways to decrease the cost of college
			 textbooks and supplemental materials for students while protecting the academic
			 freedom of faculty members to provide high quality course materials for
			 students.
		3.DefinitionsIn this Act:
			(1)College
			 textbookThe term college textbook means a textbook,
			 or a set of textbooks, used for a course in postsecondary education at an
			 institution of higher education.
			(2)Course
			 scheduleThe term course schedule means a listing of
			 the courses or classes offered by an institution of higher education for an
			 academic period.
			(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).
			(4)PublisherThe
			 term publisher means a publisher of college textbooks or
			 supplemental materials involved in or affecting interstate commerce.
			(5)Supplemental
			 materialThe term supplemental material means
			 educational material published or produced to accompany a college
			 textbook.
			4.Publisher
			 requirements
			(a)College
			 textbook pricing informationWhen a publisher provides a faculty member
			 of an institution of higher education with information regarding a college
			 textbook or supplemental material available in the subject area in which the
			 faculty member teaches, the publisher shall include, with any such information
			 and in writing, the following:
				(1)The price at which the publisher would make
			 the college textbook or supplemental material available to the bookstore on the
			 campus of, or otherwise associated with, such institution of higher
			 education.
				(2)Any history of revisions for the college
			 textbook or supplemental material.
				(3)Whether the
			 college textbook or supplemental material is available in any other format,
			 including paperback and unbound, and the price at which the publisher would
			 make the college textbook or supplemental material in the other format
			 available to the bookstore on the campus of, or otherwise associated with, such
			 institution of higher education.
				(b)Unbundling of
			 supplemental materialsA
			 publisher that sells a college textbook and any supplemental material
			 accompanying such college textbook as a single bundled item shall also sell the
			 college textbook and each supplemental material as separate and unbundled
			 items.
			5.Provision of
			 ISBN college textbook information in course schedules
			(a)Internet course
			 schedulesEach institution of
			 higher education that receives Federal assistance and that publishes the
			 institution's course schedule for the subsequent academic period on the
			 Internet shall—
				(1)include, in the course schedule, the
			 International Standard Book Number (ISBN) and the retail price for each college
			 textbook or supplemental material required or recommended for a course or class
			 listed on the course schedule that has been assigned such a number; and
				(2)update the
			 information required under paragraph (1) as necessary.
				(b)Written course
			 schedulesIn the case of an institution of higher education that
			 receives Federal assistance and that does not publish the institution's course
			 schedule for the subsequent academic period on the Internet, the institution of
			 higher education shall include the information required under subsection (a)(1)
			 in any printed version of the institution's course schedule and shall provide
			 students with updates to such information as necessary.
			6.Availability of
			 information for college textbook sellersAn institution of higher education that
			 receives Federal assistance shall make available, as soon as is practicable,
			 upon the request of any seller of college textbooks (other than a publisher)
			 that meets the requirements established by the institution, the most accurate
			 information available regarding—
			(1)the institution's
			 course schedule for the subsequent academic period; and
			(2)for each course
			 or class offered by the institution for the subsequent academic period—
				(A)the International
			 Standard Book Number (ISBN) for each college textbook or supplemental material
			 required or recommended for such course or class that has been assigned such a
			 number;
				(B)the number of
			 students enrolled in such course or class; and
				(C)the maximum
			 student enrollment for such course or class.
				
